DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0016, line 4, “generate” should read “generated”
In paragraph 0017, line 7, “can compared” should read “can be compared”
Appropriate correction is required.
Claim Objections
Claims 1, 10 and 13 are objected to because of the following informalities:  
Claim 1, line 5, “authorise” should read “authorize”
Claim 10, line 1, “claim 10” should read “claim 8”
Claim 13, line 2, “authorise” should read “authorize”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an agent” and “a comparison module” in claims 8-11, “a token generator” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1and 13 recite the term “it” which is a referential term that renders the claim indefinite. The term “it” is not defined by the claim and one of ordinary skill in the art would not necessarily know which word "it" is referring to. In the claimed method, generating a token for the device to authorize “it” can refer to the device or the token itself, hence making it unclear and indefinite. Additionally, the clause "to authorize the device to use one or more selected services" is unclear in what phrase it is referring to. It is not clear if it is referring to "generating the token", as in the act of generating the token is in order to authorize the device to use one or more selected services or if it means the token is "to authorize the device to use the services". For 
Claim limitation “an agent” in claims 8-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “agent” performs the function to receive the data representing the multiple characteristics and generate respective apparatus location fingerprints. The “agent” is disclosed in paragraph [0016] in the specification where the apparatus uses the agent to receive the location fingerprints. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of the “agent”. Other than stating the same description as in the claims, the written description does not provide any specification or details about the “agent”, thus making it an abstract idea. 
Claim limitation “a comparison module” in claims 8-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “comparison module” performs the function to receive the apparatus location fingerprints and compares the set of device fingerprint locations with the apparatus location fingerprints. The “comparison module” is disclosed in paragraph [0024] in the specification. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of the “comparison module”. Other than stating the same description as in the claims, the written description does not provide any specification or details about “comparison module”, thus making it an abstract idea. 
Claim limitation “a token generator” in claims 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “token generator” performs the function to generate a token for a device to enable access to a service in the location. The “token generator” is disclosed in paragraph [0018] in the specification. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et al. (US 9967750 B1) hereinafter Fernandez.  
Regarding claim 1, Fernandez teaches a method for location-based authentication (verification) of a device (Fernandez: col 3, lines 33-35 provides a method for determining and/or verifying the location of a device), the method comprising:
receiving, by a client device, multiple device location fingerprints generated using respective ones of multiple device sensors (Fernandez: col 3, lines 36-45 provides for a device to obtain tuple of environmental context data; col 5-6, lines 64-3 provide for environmental context data being generated by using various multiple sensors like temperature sensors, barometric sensors etc.);

and generating a token for the device to authorize it to use one or more selected services (Fernandez: col 1, lines 66-67 discusses communicating an access signal to the user after authentication, which provides for a token being generated.)
Regarding claim 2, Fernandez teaches a method as claimed in claim 1, further comprising: generating (creating) data representing a measure of an environmental characteristic using a device sensor (Fernandez: col 1, lines 56-57 provides for creating and storing temperature data, which represents a measure of temperature.)
Regarding claim 3, Fernandez teaches a method as claimed in claim 2, further comprising: forming a location fingerprint for the device using the data representing a measure of an environmental characteristic (Fernandez: col 2, lines 8-12  providing for a location fingerprint for the device using the one or more environment factors including one or more of temperature data, air pressure data, air quality data, pollen data, or ambient light data which represent a measure of an environmental characteristic).
Regarding claim 4, Fernandez teaches a method as claimed in claim 1, further comprising: applying respective identifiers to data representing the multiple device location fingerprints to indicate the basis of the fingerprint (Fernandez: col 2, lines 8-12 provides for the one or more environment factors which represent identifiers, including one or more of temperature data, air pressure data, air quality data, pollen data, or ambient light data. Col 6, 
Regarding claim 5, Fernandez teaches a method as claimed in claim 1, wherein comparing the device location fingerprints with corresponding respective environment fingerprints generated using respective ones of multiple static sensors (Fernandez: col 3, lines 45-50 provides for comparing the device’s environmental context data tuple against the known tuple of the location. Col 8, lines 25-30 teaches how known tuples are generated by one or more static sensors.)
 further comprises determining the similarity (closeness) between the device location fingerprints and the environment fingerprints (Fernandez: col 2, lines 12-16 provides the confidence metric which is a statistical measure of the closeness between device’s environment context data tuple and the known tuple of the location).
Regarding claim 6, Fernandez teaches a method as claimed in claim 1, further comprising: transmitting the token to the device; and using the token, accessing one or more services in a specified location (Fernandez: col 1, lines 66-67 discusses communicating an access signal which provides for a token indicating that the device is authorized to access a secure location).
Regarding claim 7, Fernandez teaches a method as claimed in claim 1, further comprising: authenticating the device when a threshold number of device location fingerprints match with corresponding respective environment fingerprints (Fernandez: col 1, lines 57-66  provides for the authentication of the device by comparing the device’s tuple against the known 
Regarding claim 8, Fernandez teaches an apparatus, comprising: multiple sensors to generate data representing multiple environment characteristics in a location; an agent to receive the data representing the multiple characteristics and generate respective apparatus location fingerprints; and a comparison module to receive the apparatus location fingerprints (Fernandez: col 8, lines 25-30 provides for the multiple environment characteristics in a location which is generated by one or more sensors that are at various locations. col 3, lines 48-50 provides for an agent to receive the data from the sensors independently of the device and provide an environmental model which represents location fingerprints. Fig. 1B, step 120 for example provides for the location data from the sensors and fingerprints from the agent. Fig 1B, step 118 provides for the verification module(s) which represents the comparison module to receive apparatus location fingerprints).
Regarding claim 9, Fernandez teaches an apparatus as claimed in claim 8, the apparatus further to: receive data from a device representing a set of device fingerprint locations (Fernandez: Fig 1B for example provides for the apparatus in the lower section where the verification module 118 receives Environment context data 114 from a device 104 which represents a set of device fingerprint locations).
Regarding claim 10, Fernandez teaches an apparatus as claimed in claim 8, the comparison module further to: compare the set of device fingerprint locations with the apparatus location fingerprints; and generate a measure representing similarity between the device fingerprint locations and the apparatus location fingerprints (Fernandez: Fig 1B provides for the 
Regarding claim 11, Fernandez teaches an apparatus as claimed in claim 8, further comprising: a token generator to generate a token for a device to enable access to a service in the location (Fernandez: Fig 1B provides for the apparatus in the lower section where the verification module 118 represents the token generator to generate an access signal which represents a token for a device to enable access to a service in the location).
Regarding claim 12, this claim contains the same limitations as claim 2 for a non-transitory machine readable storage medium, and is rejected under the same rationale.
Regarding claim 13, Fernandez teaches a non-transitory machine-readable storage medium as claimed in claim 12, further encoded with instructions to: generate a token for the device to authorize it to use one or more selected services (Fernandez: col 1, lines 66-67 discusses communicating an access signal to the user after authentication, which provides for a token being generated.)
Regarding claim 14, Fernandez teaches a non-transitory machine-readable storage medium as claimed in claim 12, further encoded with instructions to; generate a measure representing similarity between the device fingerprint locations and the apparatus location fingerprints (Fernandez : Fig 1B provides for the apparatus in the lower section where the verification module 118 generates a confidence metric representing a measure for similarity between the device fingerprint locations and the apparatus location fingerprints).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Allyn (US 20160174072A1) teaches technologies for controlling network access based on electronic device communication fingerprints.
Gabriele (US 20190095925) teaches automated sensor-based customer identification and authorization systems within a physical environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346.  The examiner can normally be reached on Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Y.J./Examiner, Art Unit 2432                                                                                                                                                                                                        /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432